Citation Nr: 1426330	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as a result of herbicide exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  He had service in the Republic of Vietnam from January 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In March 2013, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In an April 2014 letter, the Board advised the Veteran that the VLJ from the March 2013 hearing was no longer employed at the Board and offered him 30 days to respond regarding whether he wanted an opportunity for a new Board hearing.  The 30 days have expired and the Veteran has not responded to the April 2014 letter.  Accordingly, the Board finds that there are no hearing requests pending at this time.  38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal were previously remanded by the Board in September 2013 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's peripheral neuropathy disorder.  

Specifically, the September 2013 remand directive instructed the agency of original jurisdiction to schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has peripheral neuropathy of the upper and/or lower extremities as a result of active service, to include as a result of herbicide exposure.  The examiner was also asked to address whether the evidence demonstrated any acute or subacute peripheral neuropathy which may have manifested to a degree of 10 percent or more within one year of December 10, 1971 (or the last date of exposure of an herbicide agent during active service). 

In October 2013, the Veteran was afforded a VA examination.  The VA examiner noted that the Veteran was being evaluated for his "claim of peripheral neuropathy in his lower extremities."  Upon evaluation, the examiner noted peripheral neuropathy symptoms only in the Veteran's lower extremities.  That notwithstanding, EMG studies revealed a right upper extremity abnormality and a right lower extremity abnormality.  Although that examiner noted that the Veteran did have peripheral neuropathy, the Board finds that clarification is needed as to which extremity(ies) is affected by the peripheral neuropathy.  

Further, the October 2013 VA examiner opined that the claimed condition (peripheral neuropathy) was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's history was "very atypical."  His neurological examination was not typical of peripheral neuropathy because all modalities of sensations were intact, and all lower extremity reflexes including his bilateral ankle jerks were brisk, which the examiner noted was an unusual presentation for peripheral neuropathy.  The examiner also addressed the Veteran's claim on the basis that he may have had symptoms of calf pain in service (i.e., more than 30 years ago).  According to the VA examiner, any neuropathy of that duration should have been more advanced with loss of all modalities of sensations together with loss of ankle reflexes.  

Although the October 2013 VA examiner addressed whether the Veteran's peripheral neuropathy was related to his claimed in-service calf pain, the examiner failed to provide an opinion as to whether peripheral neuropathy of the upper and/or lower extremities was a result of in-service herbicide exposure.  The examiner also did not respond to the October 2013 remand directive regarding whether the evidence demonstrated any acute or subacute peripheral neuropathy which may have manifested to a degree of 10 percent or more within one year of December 10, 1971 (or the last date of exposure of an herbicide agent during active service).  

For these reasons, the Board finds that further development is needed to ensure compliance with the Board's September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  The October 2013 VA examiner, or other qualified VA clinician, must provide an addendum medical opinion (complete with a new VA examination if deemed necessary by the examiner) answering the following questions:

(a)  Which extremities are currently affected by the diagnosed peripheral neuropathy (i.e., upper right extremity, upper left extremity, lower right extremity, and/or lower left extremity, or all extremities) ?

(b)  Is currently diagnosed peripheral neuropathy of the upper and/or lower extremities at least as likely as not (50 percent probability or greater) a result of in-service herbicide exposure?  (Note: the examiner should assume that the Veteran was exposed to herbicides during service, to include Agent Orange).  

(c)  In the alternative, does the evidence demonstrate any acute or subacute peripheral neuropathy of the upper and/or lower extremities that was manifest to a degree of 10 percent or more within one year of December 10, 1971 (or the last date of exposure of an herbicide agent during active service)? 
	
	Note: The term acute and subacute peripheral 	neuropathy means transient peripheral neuropathy that 	appears within weeks or months of exposure to an 	herbicide agent and resolves within two years of the 	date of onset.

All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



